Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites, in line 5, “a trimming blade seated in a seating groove formed externally at a rear side of the cartridge frame”. The use of the limitations “formed externally” are ambiguous as to whether the seating groove is part of the cartridge frame or in another structure that is to the rear of the frame.  Rather, a limitation such as -- seated in a seating grooved formed on an external surface of the cartridge frame-- would remove any ambiguity.  
Claim 20 recites, in line 5, “a trimming blade seated in a seating groove formed externally at a rear side of the cartridge frame”. The use of the limitations “formed externally” are ambiguous as to whether the seating groove is part of the cartridge 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liberatore (U.S. Patent 10,406,706).  In regards to claim 1, Liberatore discloses a razor cartridge comprising: a plurality of razor blades (e.g. 430a,440a,450a) installed in a cartridge frame (352a; fig. 15/16b) such that the edge parts of the plurality of razor blades are exposed at a front side of the cartridge frame (e.g. to the left of 350 as shown in Fig. 15/16b) ; and a trimmer (400a) installed in the cartridge frame (352a), wherein the trimmer includes; a trimming blade (450a) seated in a seating groove (e.g. slot(s) 355) formed externally (on an external side surface of 352a) at a rear side (right side per fig. 15/16b) of the cartridge frame (352a opposite the front side; and a trimmer cap (310 or alternatively end cap 390) coupled to the cartridge frame (352a) and configured to fix the trimming blade seated in the seating groove to the cartridge frame , wherein an edge part of the trimming blade (450a) is exposed at the rear side of the cartridge frame (to the right of 352a per Fig. 15/16b); 

In regards to claim 2, Liberatore discloses wherein two ends (312 ends of 310) of the trimmer cap (310) are respectively coupled to corresponding side portions of the cartridge frame by hook couplings (not numbered, extending perpendicular to 300 on inside surface ; fig. 15), while the trimming blade (450a) is disposed between the side portions of the cartridge frame. 
	In regards to claim 9, Liberatore discloses wherein the trimmer cap (310) is formed of an elastic material (injected molded plastic or rubber; col. 28, lines 41-49).
	In regards to claim 10, Liberaore discloses wherein combs (315) having a predetermined height are formed at predetermined intervals at one side of the body part of the trimmer cap (315) and space (e.g. 355) are formed between the combs. 
	In regards to claim 11, Liberatore discloses wherein guide protrusions (315) having a predetermined height at predetermined intervals and space (355) between the guide protrusions are formed at one side of the  cartridge frame so that the guide protrusions and the spaces (355/315 on 350) between the guide protrusions are collinear with the combs and the spaces (355/315 on 310) between the combs. 
In regards to claim 12, Liberatore discloses wherein the combs and spaces (355/315) formed symmetrically at both sides of the body part of the trimmer cap (fig. 16b)
	In regards to claim 14, Liberatore discloses wherein the trimmer cap (310) is at the rear side of the cartridge frame (right side per figs. 15/16b) such that the trimming 
In regards to claim 15, Liberatore discloses wherein the trimmer cap (310) is extended in a direction in which the trimming blade (450a) extends such that the trimmer cap and the trimming blade are in parallel. 
	In regards to claim 16, Liberatore discloses wherein the trimmer cap (310) is coupled to both sides of the cartridge frame (350) such that the trimmer blade (450a) is fixed between the trimmer cap (310) and the seating groove (355 for 450a).
	In regards to claim 17, Liberatore discloses wherein the trimming blade includes a bent part diving the trimming blade into two parts that are angled relative to each (see fig. 15b/16)
	In regards to claim 18, Liberatore discloses wherein the two parts of the trimming blade include a support part seated in the seating groove (355) and the edge part extending from the bent part and having a cutting edge formed at an end thereof. 
	In regards to claim 19, Liberatore discloses wherein the bent part is bent from one side of the support part (fig. 15b/16).
	In regards to claim 20, Liberatore discloses a razor cartridge (400a) comprising: a plurality of razor blades (430a, 440a, 450a) installed on a cartridge frame (350); a trimmer (450a) installed on the cartridge frame (350), wherein the trimmer (400a) includes a trimming blade (400a) seated in a seating groove (355; figs. 15/16b) formed externally (on an external side surface of 352a) at a rear side in the cartridge frame (350; to the left per fig. 15/16b); and a trimmer cap (310) coupled to the cartridge frame (350) and configured to fix the trimming blade to the cartridge frame, and wherein the 
and the seating groove (e.g. slot(s) 355) and the trimmer cap (310 or alternatively end cap 390) are positioned closer to a top side of the cartridge frame  (352a) than a top most razor blade (430a) of the plurality of razor blades (e.g. 430a,440a,450a).

Allowable Subject Matter
Claims 3-6, 7-8, 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/01/2021 have been fully considered but they are not persuasive.  On June 2, 2021, the Examiner and the Applicant had an interview to discuss some proposed amendments to the independent claims 1 and 20 to incorporate limiatations that the seating groove and the trimmer cap are positioned closer to a top side of the cartridge frame than a top most razor blade of the plurality of razor blades. It was discussed that by defining the number of blades that constitute a plurality, that the upper most  blade could then be considered the trimming blade, whose seating groove .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA M LEE/           Primary Examiner, Art Unit 3724